DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are rejected. 

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “an angled surface of the shift body between the distal direction and the outer side”, and it unclear what is required by the claim. The “the distal direction” (i.e., the protruding direction of the protruding portion) is orthogonal to “the outer side” (i.e., a radial direction outer side of the protruding portion). However, the phrasing would still be unclear if the direction and the side were not orthogonal. It is unclear if Applicant’s intention is to claim “an angled surface of the shift body between the distal end of the protruding portion and the outer side [of the protruding portion]”, or “an angled surface of the shift body between the distal end of the shift body and the outer side [of the protruding portion]”, or “an angled surface of the shift body between the longitudinal axis of the protruding portion and the outer side [of the protruding portion]”, or some other meaning. 

Claim Rejections - 35 USC § 102
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerpen (DE 102007029594).
Regarding claim 1, Gerpen discloses (fig. 14) a shift device (314) comprising: a protruding portion (1) that protrudes towards a vehicle cabin side (fig. 14 clearly shows the claimed arrangement, where 1 protrudes outward), a protruding direction of the protruding portion being a distal direction, a direction opposite from the protruding direction being a base direction, and a  radial direction outer side of the protruding portion being an outer side; and a shift body (2) disposed at the outer side (fig. 14 clearly shows the claimed arrangement, where 2 is radially outside of 1) of the protruding portion (1), and having a shift position that is altered (depressing 2, as shown in 314b, unlocks 2 for rotation, as shown in 314c) as a result of the shift body (2) being rotated towards a circumferential direction side (314c) of the protruding portion (1) and also being displaced along (314b) an axial direction (fig. 14) of the protruding portion (1); wherein the protruding portion (1) is disposed in the distal direction (fig. 14) of the shift body (2). 

    PNG
    media_image1.png
    852
    522
    media_image1.png
    Greyscale


Regarding claims 2-11, Gerpen discloses: wherein a surface (fig. 14 shows the top surface of 2 in the position of 314c, where the top surface of 2 is near the bottom portion of 1) in the distal direction of the shift body (2) is disposed either at a same position in the axial direction of the protruding portion as a distal end surface of the protruding portion, or in the base direction (shown in the bottom image of fig. 14, where 2 is depressed relative to 1) relative to the distal end surface (i.e., the top-most surface of 1 as shown in fig. 14) of the protruding portion (1); wherein an angled surface (fig. 14 clearly shows the top surface of 2, which is angled) of the shift body (2) between the distal direction and the outer side is inclined (as best understood, the top surface of 2) so as to slope towards the base direction as the angled surface approaches the outer side (fig. 14 clearly shows the claimed arrangement, where the angled surface of 2 is in the claimed location and sloped in the claimed direction); wherein a vehicle rearward side portion (fig. 14 shows symmetrical arrangement) of a surface (i.e., the top surface of 2) in the distal direction of the shift body (2) is disposed in the base direction (i.e., angled as shown); further comprising an exposed surface (fig. 14 shows top surfaces of 314) that is exposed towards the vehicle cabin side (fig. 14), wherein a surface in the base direction of the shift body (i.e., bottom surface of 2, which in position 314c is shown as being near the bottom surface of 1) is disposed either at (the scope of “at” includes “near”) a same position in the axial direction of the protruding portion as the exposed surface, or in the base direction relative to the exposed surface (fig. 14 shows the bottom of 2 is disposed in the “base direction” relative to the top of 1 and/or 2); wherein the shift body (2) is configured to be rotatable (315c) after having been displaced (315b); wherein a distal end (top portion of cylinder) of the protruding portion (1) protrudes towards the outer side (the end surface of any cylinder protrudes towards the outer radial surface of the cylinder); wherein a surface in the distal direction of the shift body (top, angled surface of 2) is inclined (fig. 14 shows angled top surface of 2) so as to slope towards (fig. 14 shows the claimed arrangement) the base direction (i.e., “bottom” direction of 1) as the surface (top, angled surface of 2) approaches the outer side; wherein the shift position (i.e., 314c) is located at a displacement position (315b) of the shift body (2); wherein the protruding portion (1) is fixed to a supporting body (fig. 13 most clearly shows the claimed arrangement); wherein the shift body (2) is separated from a portion of the protruding portion (1) which is disposed in the distal direction of the shift body (2) when the shift body (2) is displaced towards (314b) the base direction (fig. 14). 


Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Gerpen’s elements 1 and 2 do not protrude in the same (i.e., distal) direction. This is not persuasive. Gerpen’s ring 2, which is manipulated by a user, is shown as a truncated cone which has an angled top surface; and therefore, the top surface of 2 protrudes in the same direction, i.e. axial, as the cylinder 1. However, even in absence of Gerpen’s specific shape, elements 1 and 2 both protrude in the same directions (all of x, y, and z) because they are 3-dimensional objects. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658